Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        03-AUG-2021
                                                        07:51 AM
                                                        Dkt. 124 ORD


                           SCAD-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                   OFFICE OF DISCIPLINARY COUNSEL,
                             Petitioner,

                                 vs.

               EARLE A. PARTINGTON (HI Bar No. 1568),
                             Respondent.


                         ORIGINAL PROCEEDING
                       (ODC Case No. 19-0297)

                    ORDER DENYING REINSTATEMENT
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
         Intermediate Court of Appeals Chief Judge Ginoza,
    in place of Wilson, J., recused, and Intermediate Court of
 Appeals Associate Judge Leonard, assigned by reason of vacancy)

          Upon consideration of Respondent Earle A. Partington’s

July 30, 2021 declaration and the record in this matter, it

appears that Respondent Partington’s declaration does not comply

with Rule 2.17(b)(2) of the Rules of the Supreme Court of the

State of Hawaiʻi (RSCH) (to wit, that an attorney suspended for

one year of less aver, for the period of suspension, that the

attorney “has complied with the suspension order . . . .”).

Therefore,
          IT IS HEREBY ORDERED that Respondent Partington’s

reinstatement is denied, without prejudice to the filing of an

affidavit, or a declaration as authorized by Rule 52 of the

Hawaiʻi Rules of Appellate Procedure, complying with RSCH Rule

2.17(b)(2).

          DATED: Honolulu, Hawaiʻi, August 3, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Lisa M. Ginoza

                                    /s/ Katherine G. Leonard




                                2